Name: Council Decision (EU) 2016/409 of 14 March 2016 appointing a member and an alternate member, proposed by the Kingdom of Spain, of the Committee of the Regions
 Type: Decision
 Subject Matter: EU institutions and European civil service;  Europe
 Date Published: 2016-03-19

 19.3.2016 EN Official Journal of the European Union L 74/38 COUNCIL DECISION (EU) 2016/409 of 14 March 2016 appointing a member and an alternate member, proposed by the Kingdom of Spain, of the Committee of the Regions THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 305 thereof, Having regard to the proposal of the Spanish Government, Whereas: (1) On 26 January 2015, 5 February 2015 and 23 June 2015, the Council adopted Decisions (EU) 2015/116 (1), (EU) 2015/190 (2) and (EU) 2015/994 (3) appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2015 to 25 January 2020. (2) A member's seat on the Committee of the Regions has become vacant following the end of the term of office of Ms Luisa Fernanda RUDÃ  Ã BEDA. (3) An alternate member's seat on the Committee of the Regions has become vacant following the end of the term of office of Mr Roberto Pablo BERMÃ DEZ DE CASTRO Y MUR, HAS ADOPTED THIS DECISION: Article 1 The following are hereby appointed to the Committee of the Regions for the remainder of the current term of office, which runs until 25 January 2020: (a) as a member:  Sr. D. Francisco Javier LAMBÃ N MONTAÃ Ã S, Presidente de AragÃ ³n; and (b) as an alternate member:  Sr. D. Vicente GUILLÃ N IZQUIERDO, Consejero de Presidencia del Gobierno de AragÃ ³n. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 14 March 2016. For the Council The President M.H.P. VAN DAM (1) Council Decision (EU) 2015/116 of 26 January 2015 appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2015 to 25 January 2020 (OJ L 20, 27.1.2015, p. 42). (2) Council Decision (EU) 2015/190 of 5 February 2015 appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2015 to 25 January 2020 (OJ L 31, 7.2.2015, p. 25). (3) Council Decision (EU) 2015/994 of 23 June 2015 appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2015 to 25 January 2020 (OJ L 159, 25.6.2015, p. 70).